Per Curiam.

A new trial is granted; it appearing that the interest of the witness was not known to the plaintiff * until after the trial, and that it was known to the defendant,'who produced him. In a cause so nearly oalanced as this appears to have been, a little evidence is sufficient tu turn the scale, (a)

 An objection to the competency of witnesses, discovered after the trial, is not of itself a sufficient ground for a new trial, although it may have some weight with the court where the party applying appears to have merits.— Turner vs. Pearte, 1 D. & E. 717. —2 Arch. C. P 264.